Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
1.	This Office Action is an answer to an amendment filed on 1/04/2021.  Claims 1-20 are pending wherein claims 1, 8, 11, and 18 are directly amended, other dependent claims are indirectly amended (because they incorporated independent claims’ amended limitations).  
Response
2.	The teaching of Flick to use different paths for data communication is clearly shown in Fig. 2 via ref. 60, or via an engine remote starter 63, and para. [0007], i.e., “The vehicle 21 also includes a number of other components that may relate to vehicle tracking, security, and/or convenience features provided by the vehicle tracking system 20. For example, the vehicle 21 may include one or more door lock actuators 62, an optional remote starting device 63, a starter interrupt device 66 and an alarm indicator 67. For example, the alarm indicator may be provided by a vehicle horn or vehicle siren, and/or flashing of the light” of para. [0044, or “indicating the vehicle has started using the owner's ignition key” of para. [0187].
Applicant argues limitations that are not in the claims (i.e., “Simon does not compare the identification code for the motor vehicle to the unique identification number assigned to the remote control. The codes are independent and not compared to one another” (Applicant’s REMARKS, page 8 lines 1-2).The examiner submits that the specification is not the measure of invention. Therefore, limitations contained therein cannot be read into claims for the purpose of avoiding the prior art. In re Sporck, 55CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
	Applicant argues “Hassan does not describe any comparison of an authorization code received via a first communication path to an access code received via a second communication path”’ (applicant’s REMARK, 4th para., page 8); the examiner submits that the test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the references make obvious to one of ordinary ski in the art (In re Bozek, 163 USPQ 545; In re Richman, 165 USPQ 509; In re Beckum, 169 USPQ 47’ Om re Sneed, 218 USPQ 385).
	It is not necessary that the references actually suggest, expressly or in so many words, the changes or improvements that applicant has made. The test for combine references is what the references as a whole would have suggested to one of ordinary skill in the art (In re Sheckler, 168 USPQ 716; In re McLaughlin 170 USPQ 209; In re Young, 159 USPQ 725).
Applicant argues that “no combination of Simon and Flick describes or suggests receiving the authorization code, via a first communication path, from a system controlling and monitoring operation of the motorized device, by the processor” and “No combination of Simon and Flick describes of suggest “receiving an access code via a second communication path from a keypad accessible to the intended user of the motorized device””.  The examiner respectfully disagrees. Flick discloses in FIGS. 2-3 that SAT 38 communicates to system 21 to transmit and to receive controlling/monitoring operations of system 21; these data are download/uploaded to a computer 36.
Flick also uses a remote keypad 60 to command VEHICLE SECURITY CONTROLLER 28 in FIG.2. 
Both Simon and Flick are in the same field of endeavor of communications to a vehicle from different remote sources; therefore, Simon and Flick are combinable to suggest claimed features because both are using available developments.
                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-4, 9-14, and 18-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Simon et al., (US Pat. 6,570,486 B1) or Hassan et al., (US Pub. 20100171642 A1), in view of Flick (US Pub. 20070279283 A1).
A. Per independent claims 1, and 11: Simon et al., or Hassan et al., already suggest a “structural” system, and a method (how that system works), comprise: 
a keyless start arrangement configured to activate (this act is considered as claimed “initiating communication” from a device (see Hassan et al., Fig. 11 key fob 624, para. [0056], [0058]) or see Simon et al., at least col. 2, lines 28-30);
a processor having a memory and operatively connected to the keyless start arrangement (see Hassan et al., Fig. 11 TP (Transceiver Processor) 628; or see Simon et al., at least Fig. 3 shows that claimed arrangement: MICRO-COMPUTER 24 (a processor), a memory; and col. 3 lines 16-19);
a management source 22  is configured to communicate an authorization code tothe processor (see Simon et al., at least Fig. 3 shows that claimed “a management source” “communication an authorization code” between block 21 and block 22); or see Hassan et al., Fig. 11 where there is a datalink/Internet between “source” 160 and a TP 628) wherein the processor is configured to:
 receive the authorization code vis a first communication path (see Hassan Fig. 11 device 160 communicating to TP 628); 
store the authorization code within the memory (inherently with Hassan et al.);
 receive access code entered via a selective input (Hassan et al. uses a phone 190 of Fig. 11); and
authorize operation of the device (such as “keyless starting”) if the access code matches an authorization code/ a “unique identification/interrogation code” (see Hassan et al., para. [0138], or see Simon et al., at least col. 2 lines 1-5, and col. 5 lines 1-51).
Simon et al., or Hassan et al., do not expressly disclose a claimed language of “regulate operation of the device”.
However, this “regulation” is interpreted as comparing a distance using METER 39 to select a “LOCK”, or a “UNLOCK”, or a TRUNK”, or an IGNITION function.; or Hassan et al., Fig. 11 “control system 120”.
Simon et al., or Hassan et al., do not expressly disclose a claimed language of “receiving an access code via a second communication path different than the first communication path”.
However, Flick shows that there are different paths to communicate data (from a code generator) to a vehicle (i.e., Fig. 2 via ref. 60, or via an engine remote starter 63, and para. [0007], i.e., para. [0044] “The vehicle 21 also includes a number of other components that may relate to vehicle tracking, security, and/or convenience features provided by the vehicle tracking system 20. For example, the vehicle 21 may include one or more door lock actuators 62, an optional remote starting device 63, a starter interrupt device 66 and an alarm indicator 67. For example, the alarm indicator may be provided by a vehicle horn or vehicle siren, and/or flashing of the lights.”, and “indicating the vehicle has starter using the owner's ignition key” or para. [0187]).
Flick suggests about controlling/regulating via giving access to a keyless device (see Flick, the abstract, paragraphs [0003], [0013], [0053], [0125] – Flick also use a keyless device in renting a vehicle, see paragraphs [0003] – [0004], authorizing a user, (see Flick, paragraph [0056], [0229], claims 8, 16).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suggest above claimed features using Simon et al., or Hassan et al., and Flick’s teachings of available keyless control via different paths to regulate access/operations of a rental to control a vehicle for operator’s conveniences and securities.
B. Per dependent claims 2, and 12: The rationales and reference for a rejection of claims 1/11 are incorporated.
Simon et al. already suggested that a management source could be oneof a cordless telephone configured to communicate electronic  authorizationcode remotely relative to the device (e.g., using a well-known DECT protocol, see Simon et al., at least col. 1 lines 52-67).
C. Per dependent claims 3, and 13: The rationales and references for a rejection of claims 1/11 are incorporated.
	Since digital codes are exchanged (using DECT as suggested by Simon et al. FIG. 1), a modem must be integrated for uses (i.e., translated an authorization code from an analog signal to a digital signal, see Flick para. [0037]).
It has been well-known that using a modem to communicate a signal (because it is merely an electronic device that makes possible the transmission of data to or from a computer via a cell phone); and that signal is indicative of a detected unauthorized operation (or it may indicate another operation: a claimed requirement: using electronic signals in communication – including both analog and digital signals).
D. Per dependent claim 19: This claim requires both limitations of rejected claims 2-3; therefore, similar rationales and references set forth are also applied for an obvious rejection of claim 19.E. Per dependent claims 4, and 14: The rationales and reference for a rejection of claims 1/11 are incorporated.
Flick already suggests about authorization to have access to a vehicle for a predetermined timeframe (e.g., access to a rental car for a specific period of time, see Flick, at least paragraph [0056]).
F. Per dependent claim 9: The rationales and reference for a rejection of claims 1/11 are incorporated.
Simon et al., disclose a remote control for a passenger vehicle, and a keyless start arraignment is a keyless ignition system of that passenger vehicle (i.e., sending wireless signal 43 to start a car’s engine, or using “push button switches” see Simon et al., at least FIG. 2, col. 1 lines 11-28, and col. 6 lines 35-49).
G. Per dependent claim 10: The rationales and references for a rejection of claim 9 are incorporated.
Hassan et al., disclose that the keyless start arrangement is a keyless ignition system of one of the passenger vehicle and the construction machine (i.e., control signals are transmitted to a car from a remote device (from a key fob 624 or from a cell phone 190) see Hassan et al., Fig. 11, para. [0058]).
H. Per dependent claim 20: The rationales and references for a rejection of claim 10 are incorporated.
	Since pending claim 20 includes both limitations in rejected claims 9 and 10, limitations of claim 20 are also rejected on obviousness.
4.	Claims 5-6, and 15-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Simon et al., (US Pat. 6,570,486 B1), in view of Flick (US Pub. 20070279283 A1), and in view of Johnson et al., (US Pat. 5,965,954).
A. Per dependent claims 5, and 15: The rationales and reference for a rejection of claims 1/11 are incorporated.
Flick and Simon et al., do not disclose that a processor is adapted to detect unauthorized operation of the device when inputs is outside the predetermined timeframe.
However, Johnson et al., teach about un-authorizing an engine start action by using a predetermined time frame (e.g., input must be less than 60 seconds – see Johnson et al., FIG. 3 ref. 150).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement claimed feature using a combination of Simon et al., Flick, and Johnson et al., to prevent an authorization if an input is occurred outside a predetermined timeframe.
B. Per dependent claims 6, and 16: The rationales and reference for a rejection of claims 5/15 are incorporated.
	Since digital codes are exchanged (using DECT as suggested by Simon et al.), a modem must be integrated for uses (i.e., translated an authorization code from an analog signal to a digital signal).
Claims 6, 16 require a well-known process to communicate a signal to a computer via a modem (“method” claim 6 requires a well-known step of “communicating” a signal via modem).
It has been well-known about using a modem to receive/communicate any electronic signal; and that signal maybe an indicative of a detected unauthorized operation and passing that signal to a computer after receiving it at a modem (or it may indicate another operation: a claimed requirement: a processor to communicate a certain signal).
5.	Claims 7, and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Simon et al., in view of Flick, in view of Johnson et al., and in view of  Matsubara et al., (US Pub.  20050073197 A1).
Simon et al., Flick, and Johnson et al., do not disclose about a computer remotely shuts down when unauthorized operation is detected.	However, Matsubara et al., suggest that claimed feature (see Matsubara et al., para. [0122] and para. [0227]).
  It would have been obvious with one skill in the art at the time of invention was made to combine Simon et al.,  Johnson et al., and Matsubara et al.,  to disclose that a computer remotely shuts down when unauthorized operation is detected for an automobile  theft prevention.6.	Claims 8,  and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Simon et al., or Hassan et al., in view of Flick, in view of Joao (US Pat. 7397363 B2).
The rationales and reference for a rejection of claims 1/11 are incorporated.
Simon et al. do not disclose about entering the access code is accomplished via a keypad is located on the device (or via a cellular telephone).	However, Joao teaches this claimed limitation (see Joao, at least Fig. 11B by using a computer 150, and see Joao col. 4, line 55 to col. 5 line 8 “ The CPU may also be electrically connected and/or linked to at least one or more of a variety of vehicle equipment systems. The vehicle equipment system or systems are located externally from the apparatus and may or may not be connected and/or linked to the CPU via a respective and/or associated vehicle equipment system or systems interface. The vehicle equipment system or systems, which varies for each type of vehicle (i.e., vehicle, motor vehicle, marine vessel or vehicle, aircraft and/or recreation vehicle) may include, but is not limited to, an exterior and/or an interior siren or alarm, a horn, a vehicle exterior light system(s), a power door lock or other locking system or device, a hood locking system, a video recording device and/or a camera, and/or an audio recording device, for providing surveillance of the vehicle interior and/or exterior, an intercom system, for providing communications between vehicle users and/or occupants and the owner, operator and/or authorized individual, cellular or mobile phones and/or any one or more of the widely known vehicle anti-theft systems, alarm systems and/or stolen vehicle and/or other type of vehicle recovery systems and/or devices.”
 see Joao, col. 6 lines 20-26: “Upon the occurrence, or the discovery thereof, of the theft of a vehicle, or simply in order to monitor vehicle status or location, the authorized user or operator may activate the apparatus by entering an access code into the transmitter or transceiver interface. Entry of a valid access code will activate a signal transmission from the transmitter or transceiver to access the apparatus. see also Joao, col. 7 lines 1-5: “Upon the vehicle being found or recovered, such as in a manner resulting from utilizing the vehicle position and locating device, the authorized user or operator may once again access the apparatus by entering a valid access code and by then entering a valid re-enable or reset command code.”), and 
see also Joao, col.72 line 62 to col. 73 line 10 “The airplane equipment system(s) 1311 may also include locks for preventing use and/or access to various locations, systems, devices, and/or components of the airplane. The airplane equipment systems may also include hydraulic and/or pneumatic equipment and/or other equipment, including hydraulic control devices and/or control systems, winches, etc, which may be remotely activated as described herein. The airplane equipment system(s) 1311 may also include airplane communication devices including, but not limited to radios, televisions and entertainment devices, two-way radios, cellular telephones and equipment, etc. The equipment system(s) 1311 may also include systems for detecting failures in any of the above, or any other, equipment systems and report such failure(s) to the user or operator whether he or she is operating the airplane or is not in the airplane and/or for reporting such failures to a central office.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simon et al. or Hassan et al., Flick, and Joao to disclose about entering the access code is accomplished via a keypad arranged on the device and remotely (as via a cellular telephone) for an advantage of remotely entering a security code.
Conclusion
7.	Pending claims 1-20 are rejected.  Applicant’s arguments are unpersuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 4:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662